Exhibit 10.2

 

LEASE TERMINATION AGREEMENT

 

THIS LEASE TERMINATION AGREEMENT (the “Termination Agreement”) is made as of the
20th day of August, 2004, by and between FUND VIII AND FUND IX ASSOCIATES, a
Georgia general partnership (the “Landlord”), and CIRRUS LOGIC, INC., a Delaware
corporation (the “Tenant”).

 

RECITALS

 

A. Prime West Development, Inc. and Tenant entered into that certain Lease dated
as of July 5, 1995 (the “Original Lease”), with respect to certain premises (the
“Premises”) located in the building commonly known as the Cirrus Logic, Inc.
Facility at 305 Interlocken Parkway in Boulder County, Colorado.

 

B. Orix Prime West Bloomfield II Venture, as successor in interest to Prime West
Development, Inc., and Tenant entered into certain amendments to the Original
Lease dated, respectively, October 4, 1996, February 4, 1997 and February 18,
1997 (the “Orix Amendments”).

 

C. Landlord is the successor in interest to Orix Prime West Bloomfield II
Venture, as “Landlord” under the Lease, and is the current owner of the
Premises.

 

D. Landlord and Tenant entered into that certain Fourth Amendment of Lease dated
July 23, 1997 (the “Associates Amendment”) (the Original Lease, the Orix
Amendments and the Associates Amendment being hereinafter sometimes referred to,
collectively, as the “Lease”).

 

E. Tenant acknowledges that this lease termination may require Landlord to incur
certain costs and, in order to make Landlord whole, has agreed to fund the cost
of certain anticipated tenant improvements, leasing commissions and other
lease-up costs relating to re-letting the Premises and operating expenses
incurred during the vacancy of the Premises, all of which shall inure to the
benefit of Landlord upon the termination of the Lease.

 

F. Landlord and Tenant further desire to provide for the termination of their
respective rights, liabilities and obligations under the Lease in accordance
with the provisions hereinafter set forth and for the consideration set forth
herein.



--------------------------------------------------------------------------------

AGREEMENT

 

In consideration of the foregoing recitals, the exchange for value described
herein, the mutual covenants and agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

 

1. Termination of Lease. Subject to the terms of this Agreement, including
Paragraph 3 hereof, (a) the Lease shall be terminated as of 12:00 P.M. on August
20, 2004 (the “Effective Date”) with the same force and effect as though the
Effective Date were the original Expiration Date or Termination Date under the
Lease, (b) Tenant’s right to occupy the Premises shall cease at the Effective
Date, and (c) the Renewal Options to extend the Term of the Lease are cancelled
and terminated and shall be of no force or effect following the Effective Date.
Notwithstanding such termination, Landlord shall pay to Tenant, pursuant to a
credit against the Termination Fee, as hereinafter defined, the sum of
$79,621.55 (the “Credit”), representing a real estate tax credit for the years
1999 through 2003, a 2001 tax refund, along with rental and operating expense
credits for the period from the Effective Date through August 31, 2004.

 

2. Surrender of Premises and Other Property. On or before the Effective Date,
notwithstanding any provision of the Lease obligating Tenant to make any changes
to the Premises, Tenant shall peaceably surrender the Premises, in its current
“AS IS, WHERE IS” condition, normal wear and tear and damage by fire or other
casualty excepted. Landlord has inspected the Premises and has accepted the
condition of the Premises in its current “AS IS, WHERE IS” condition, thereby
relieving Tenant from any obligation which might exist under the Lease which
would require Tenant to restore the Premises to some other condition on the
termination of the Lease. Tenant hereby agrees that all data and communication
cabling and other structured wiring shall be left intact and that the fixed
termination points for such cabling and wiring shall not be removed, cut or
otherwise disturbed. Any cable that is terminated on a patch panel or a jack via
a “punched down” connection must be left in place. In particular, the connection
from the patch panel side (typically located in a central wiring area or closet)
to the jack side, such as a wall plate or some other kind of connector
(typically located in a cubicle or office space), must remain completely intact.
Any labeling that helps to identify the cable termination points must also be
left undisturbed. In addition, Tenant hereby agrees that all cubicles, modular
furniture and cubicle chairs currently located in the Premises shall be left
intact, shall not be removed, and shall become the property of Landlord in their
“AS IS, WHERE IS” condition as of the Effective Date.

 

3. Payments.

 

(a) In consideration of Landlord’s agreement to (i) terminate the Lease, and
(ii) release Tenant from any and all liabilities and obligations arising from
the execution of the Lease and all terms, covenants and conditions thereof,
including, but not limited to its obligation to pay rent, Tenant hereby agrees
(1) to pay Landlord, subject to the Credit, the complete sum of One Million Six
Hundred and Seventy-Three Thousand Dollars ($1,673,000) (the “Termination Fee”),
(2) to pay Landlord the complete sum of Eight Hundred Thousand Dollars
($800,000) (the “Tenant Improvement Reimbursement”) as reimbursement to Landlord
for the unamortized amount of tenant improvements previously made to the
Premises by Landlord, and (3) to pay into escrow the amounts (the “Escrow
Amounts”) set forth in Paragraph 3(c) below, all in accordance with the terms
and conditions of that certain Lease Termination Escrow Agreement, the form of
which is attached hereto as Exhibit A (the “Escrow Agreement”). The payment to
Landlord of the Termination Fee and the Tenant Improvement Reimbursement
(totalling $2,473,000.00 in the aggregate, less the Credit, for a balance of
$2,393,378.45) and the payment to the Agent (as defined below) of the Escrow
Amounts (totalling $1,800,000 in the aggregate) shall be made

 

2



--------------------------------------------------------------------------------

concurrently with the execution of this Termination Agreement by Tenant and
represent consideration delivered by Tenant to the Landlord for the
contemporaneous termination and release of Tenant from any and all liabilities
and obligations arising from the execution of the Lease or any terms, covenants
and conditions thereof.

 

(b) Landlord agrees to be responsible for the payment and remittance of all
sales tax, if any, imposed in connection with this transaction, as well as the
payment of any use tax which may be imposed in connection with such transaction.
Landlord shall retain all monies existing in any capital reserve account as of
the Effective Date.

 

(c) Contemporaneously with the execution hereof, Tenant shall deliver to the
escrow agent designated in the Escrow Agreement (“Agent”), the Escrow Amounts
hereinafter described. The Escrow Amounts shall be a total of One Million Eight
Hundred Thousand Dollars ($1,800,000), described as follows:

 

(i) $1,300,000 as funding or as reimbursement to Landlord of Landlord’s expenses
incurred for tenant improvements, leasing, commissions and other lease-up costs
incurred in connection with re-letting the Premises (the “Lease-Up Escrow”); and

 

(ii) $500,000 into an operating expense reserve fund (the “Operating Expense
Escrow”).

 

all as defined and more fully described in the Escrow Agreement. Landlord shall
have the right to draw funds from the Lease-Up Escrow in accordance with the
terms and conditions of the Escrow Agreement to fund or to reimburse the funding
of any and all expenses incurred for tenant improvements, leasing commissions
and other lease-up costs incurred in connection with the re-letting the
Premises. In addition, Landlord shall have the right to draw funds from the
Operating Expense Escrow in accordance with the terms and conditions of the
Escrow Agreement to pay utilities, taxes, insurance and other operating expenses
relating to the Premises, or to reimburse Landlord for such amounts, during the
period from the Effective Date until the earlier of: (i) such time as the
Premises is at least 40% leased to one or more tenants currently paying rent for
space at the Premises, or (ii) the sale or other disposition of the Premises by
Landlord. All monies remaining in escrow after the Premises is at least 40%
leased to one or more tenants currently paying rent for space at the Premises,
or upon the sale or other disposition of the Premises by Landlord, if earlier,
and any interest on the Escrow Amounts, shall inure to the benefit of and become
the property of the Landlord.

 

(d) Landlord and Tenant each hereby expressly acknowledge that they have taken
the full release and discharge contained in this Termination Agreement into
account in determining the consideration to be paid for the giving of this
release and the termination of the Lease, and that said consideration and the
mutual covenants contained in this Termination Agreement, having been bargained
for by and between the parties with the knowledge of possible unknown claims,
has been given in exchange for a full (subject to the terms and provisions of
this Termination Agreement) accord, satisfaction and discharge of all
obligations and liabilities.

 

(e) Tenant has paid and Landlord acknowledges receipt of all rent and other
monetary obligations owed by Tenant under the Lease through the date hereof.

 

3



--------------------------------------------------------------------------------

4. Mutual Release and Waiver. Except for (a) those obligations stated in this
Termination Agreement which, by their terms, are intended to continue beyond the
termination of the Lease, and (b) claims by a third party unrelated to Landlord
arising or accruing prior to the Effective Date as to which Landlord does not
have actual knowledge prior to the date of this Termination Agreement, effective
as of the Effective Date each party hereto, for itself and each of its
respective past, present and future predecessors, successors, subsidiaries,
parents, assigns, agents, representatives, partners, officers, managers,
directors, shareholders, members, employees, administrators, trustees and
attorneys hereby fully and forever remises, releases, relinquishes, waives and
discharges the other party hereto, and all of its past, present and future
predecessors, successors, subsidiaries, parents, assigns, agents,
representatives, partners, officers, managers, directors, shareholders, members,
employees, administrators, trustees and attorneys of and from any and all
actions, causes of action, rights, liabilities, obligations, suits, debts, dues,
sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, leases, controversies, agreements, promises, variances, trespasses,
damages, judgments, executions, and claims of whatever kind or nature in law or
equity, whether now known or unknown, vested or contingent, suspected or
unsuspected, which said party may now have, ever had or will have against the
other party which in any way relates, directly or indirectly, to the Lease or
the Premises. The foregoing release constitutes a general release by each party.
Each party further waives any right which it may have under any provision of
applicable law which provides that a general release does not extend to claims
which the releasor does not know or suspect to exist in its favor at the time of
executing this general release. The term “actual knowledge” of Landlord as used
in this Paragraph 4 shall refer only to the actual knowledge of current
personnel of Wells Management Company, Inc., an affiliate of Landlord, who have
been directly involved in the management of the Landlord’s business relating to
the Premises.

 

5. Tenant’s Representations. Tenant hereby represents and warrants to Landlord
that (a) Tenant has not heretofore assigned, transferred or hypothecated all or
any portion of its interest in the Lease to any party, (b) Tenant has the full
right, legal power and actual authority to enter into this Termination Agreement
and to terminate the Lease as provided herein, (c) no real estate broker
claiming by, through or under Tenant is entitled to any commission or other
compensation from Landlord in connection with this Termination Agreement, and
(d) the person executing this Termination Agreement on behalf of Tenant has the
full requisite right, legal power and actual authority to validly execute and
deliver this Termination Agreement on behalf of Tenant and bind Tenant to the
terms and conditions hereof without the joinder of any other party being
required. The representations and warranties set forth in this Paragraph 5 shall
survive the termination of the Lease, and Tenant shall indemnify, defend and
hold Landlord harmless from all liability, expenses, damages or costs,
including, without limitation, reasonable attorneys’ fees, arising from any
inaccuracy or breach of Tenant’s representations in this Paragraph 5.

 

6. Landlord’s Representations. Landlord hereby represents and warrants to Tenant
that (a) Landlord owns fee simple title to the real property and improvements
upon which the Premises are located and is the sole owner of all of the rights,
duties, and obligations of Landlord under and pursuant to the Lease, (b)
Landlord has the full right, legal power and actual authority to enter into this
Termination Agreement and to terminate the Lease as provided herein, (c) no real
estate broker claiming by, through or under Landlord is entitled to any
commission or other compensation from Tenant in connection with this Termination
Agreement, (d) the person

 

4



--------------------------------------------------------------------------------

executing this Termination Agreement on behalf of Landlord has the full
requisite right, legal power and actual authority to validly execute and deliver
this Termination Agreement on behalf of Landlord and bind Landlord to the terms
and conditions hereof without the joinder of any other party being required, (e)
no other person or entity, by assignment, subrogation, or otherwise, has or
retains any right, title, or interest in and to any respective claims, demands,
damages, actions, causes of action, costs, expenses, or liabilities relating to
the Lease, and (f) every lender of Landlord holding a lien against the Premises
has agreed to and approved the Landlord’s execution and delivery of this
Termination Agreement, if required by the terms of the applicable loan
documents. The representations and warranties set forth in this Paragraph 6
shall survive the termination of the Lease, and Landlord will indemnify, defend
and hold Tenant harmless from all liability, expenses, damages or costs,
including, without limitation, reasonable attorneys’ fees, arising from any
inaccuracy or breach of Landlord’s representations in this Paragraph 6.

 

7. Interpretation of Termination Agreement. In the event of any conflict between
the Lease and this Termination Agreement, the terms of this Termination
Agreement shall control. Initially capitalized terms not otherwise defined in
this Termination Agreement shall have the meaning ascribed to such terms in the
Lease.

 

8. Binding Effect. The provisions of this Termination Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This Termination Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
shall constitute but one and the same instrument. Any party hereto which
transmits by facsimile to the other party a copy of this Termination Agreement
executed by the transmitting party shall be bound by the terms of such agreement
with the same force and effect as though an original signed copy of this
Termination Agreement had been delivered to the recipient of such facsimile
transmission.

 

9. Governing Law. This Termination Agreement shall be governed by and construed
under the laws of the state in which the Premises are located.

 

10. Entire Agreement. This Termination Agreement is made up of the body of the
agreement and the exhibits and schedules attached hereto, if any, all of which
are hereby incorporated by reference into the body hereof. There are no other
agreements, oral or written, between the parties with respect to the matters
covered by this Termination Agreement, and any prior agreements with respect to
such matters are superseded, except to the extent any provision of this
Termination Agreement provides otherwise.

 

11. Amendment. The only way to amend or otherwise modify this Termination
Agreement is for the parties to sign a written instrument which expresses the
intent to amend or otherwise modify this Termination Agreement.

 

12. Notice. All notices and other written communications which are required or
called for under any provision of this Termination Agreement shall be effective
only if they are in writing, addressed to the proper party and sent in one of
the following ways: (a) by United States mail, certified, return receipt
requested; (b) by a recognized overnight carrier, such as Federal

 

5



--------------------------------------------------------------------------------

Express or United Parcel Service, marked for next day delivery; or (c) by
facsimile transmission, in each case with delivery charges (if any) prepaid and
addressed as set forth below. Any party may change its address for notice by
giving notice to the other parties in the manner provided herein. Such a notice
or other communication shall be deemed delivered at the following times: if sent
by United States mail, then the first to occur of receipt or three business days
after the deposit hereof into the United States mail, certified mail return
receipt requested; if sent by a recognized overnight carrier, then one business
day after the acceptance by the carrier for next day delivery; and if by
facsimile, on the business day it is sent if the sender verifies that the notice
was received at the recipient’s facsimile machine during regular business hours
on the day sent—otherwise, on the next business day; provided, that any notice
or other communication sent by facsimile must be reasonably legible when
received by a properly operating facsimile receiver.

 

If to Landlord:         Fund VIII and Fund IX Associates

                 6200 The Corners Parkway

                 Norcross, GA 30092-3365

                 Fax Number: (770) 243-8190

                 Attn: Scott P. Brown

 

With a copy to: Holland & Knight, LLP

                 1201 West Peachtree St., N.E., Suite 2000

                 Atlanta, GA 30309

                 Fax Number: (404) 881-0470

                 Attn: Donald Kennicott, Esq.

 

If to Tenant:    Cirrus Logic Inc.

                 2901 Via Fortuna

                 Austin, Texas 78746

                 Fax Number: (512) 851-4903

                 Attn: Director of Purchasing and Real Estate

 

With a copy to: Cirrus Logic Inc.

                 2901 Via Fortuna

                 Austin, Texas 78746

                 Fax Number: (512) 851-4500

                 Attn: General Counsel

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease Termination
Agreement under seal as of the day, month and year first above written.

 

LANDLORD:   TENANT: FUND VIII AND FUND IX ASSOCIATES  

CIRRUS LOGIC, INC.

a Georgia general partnership  

a Delaware corporation

By:

 

Wells Real Estate Fund VIII, L.P.,

a Georgia limited partnership,

as Administrative Venturer

 

 

 

By:

 

 

--------------------------------------------------------------------------------

                   

Name:

 

 

--------------------------------------------------------------------------------

                   

 

Its:

 

 

 

--------------------------------------------------------------------------------

   

By:

 

Wells Partners, L.P.,

a Georgia limited partnership,

as General Partner

               

By:

 

Wells Capital, Inc.

a Georgia corporation,

as General Partner

                   

By:

 

 

--------------------------------------------------------------------------------

                   

Name:

 

 

--------------------------------------------------------------------------------

                   

Its:

 

 

--------------------------------------------------------------------------------

       